     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 1 of 7




 1    Gregory J. Kuykendall, Bar # 012508
      Amy P. Knight, Bar # 031374
 2
      KUYKENDALL & ASSOCIATES
 3    531 S Convent Avenue
 4    Tucson, AZ 85701
      (520) 792-8033
 5    greg@kuykendall-law.com
 6    amyknight@kuykendall-law.com
 7    Attorneys for Defendant Scott Daniel Warren
 8
                            UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF ARIZONA
10
11
12    United States of America,                    )
                                                   )   No.CR-18-00223-001-TUC-RCC(DTF)
13                  Plaintiff,                     )
14                                                 )   MOTION TO PRECLUDE
      vs.                                          )   HYPOTHETICAL QUESTIONS
15                                                 )   ABOUT INFORMED CONSENT
16    SCOTT DANIEL WARREN,                         )
                                                   )
17
                    Defendant.                     )
18                                                 )
19           Defendant Dr. Scott Warren moves this Court to preclude hypothetical questions
20    about the outer limits of the concept of “informed consent.” This motion is based on Federal
21    Rules of Evidence 401, 402, 403, 701, and 702, as well as the Court’s inherent authority to
22    control the evidence at trial. The government may ask fact witnesses about the events in
23    this case, and may ask those who are familiar with the set of protocols Dr. Warren was
24    following about those protocols and the meanings of terms they use, but it may not ask
25    witnesses about their hypothetical responses to invented situations that have nothing to do
26    with the facts of this case. Allowing such inquiry would turn this trial into a philosophical
27    exploration of the boundaries of the concept of informed consent, when the facts of this
28    case raise no such issue. There is no dispute that the two migrants involved in this case
     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 2 of 7




 1    were able to, and in fact did, give consent to whatever treatment they received. Any

 2    hypothetical exploration of the concept’s application in other cases would be a distraction

 3    and a waste of time, and would be irrelevant to the charge the government seeks to prove

 4    in this case.

 5           Testimony about the outer limits of the concept of informed consent in invented

 6    hypothetical situations consumed an inordinate amount of time at the first trial. Although

 7    the evidence about the existence of an informed consent requirement and an explanation

 8    of the concept were necessary and relevant to this case, the repeated inquiry into its

 9    application in extreme and unlikely situations was not.

10    Andy Silverman

11           The No More Deaths protocols contain a requirement that volunteers obtain

12    informed consent from patients before treating them or taking action on their behalf. RT

13    6/4/19 at 54; 87. Professor Silvemran testified about the meaning of informed consent:

14
             So informed consent is explaining exactly what an evacuation is, what may
15           occur, you know, et cetera, and so, you know, so they should—so we want
16           to make sure they understand that, and if they’re able, to give consent. And
             what I mean by that is, obviously if they’re unconscious, then obviously they
17           could not give consent, or they speak a language that would not, you know,
18           we’re not able to talk with them, you know, you know, there may or may not
             be a problem in that situation.
19
20
      RT 6/4/19 at 87-88. This testimony properly addressed the meaning of a requirement that
21
      appears in the protocols Dr. Warren was following, at the level of generality that the
22
      protocol’s drafters understood it to apply.
23
      Susannah Brown
24
             Susannah Brown, a nurse who treated the two patients at issue in this case, also
25
      testified at trial. The prosecutor asked her about one patient, Jose, who had a rib injury, and
26
      she confirmed that she “did not believe that whatever rib injury he may have had required
27
      any type of hospitalization.” RT 6/4/19 at 164. That testimony was clearly relevant, as it
28



                                                    2
     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 3 of 7




 1    established what occurred in this case.

 2           The prosecutor then continued: “[I]f you believe there was something more serious

 3    with his ribs, say a cracked or fractured rib, is that something that you would have

 4    recommended hospitalization over?” Id. This question strayed away from the facts of the

 5    case to ask what she would have done if things had been different. That question was only

 6    marginally relevant, because it had already been established that that was not the case here,

 7    although it arguably could help the jury understand how badly injured the patient was in

 8    the range of possible injuries.

 9           But the prosecutor did not stop there. Brown testified that if someone had significant

10    pain, she “would ask the person if they would wanted [sic] me to call an ambulance to take

11    them to the hospital,” id. The prosecutor then drilled into this hypothetical situation in a

12    way that went far beyond any possible claim that he was simply establishing how badly

13    injured this patient was: “So even if you thought it was medically necessary to get him to

14    a hospital, you would ask for that person’s consent first?” That question had no bearing

15    whatsoever on the condition of the patients in this case. Nor did it ask about what NMD

16    protocols, which governed Dr. Warren’s actions, required. It was a hypothetical question

17    posed to a fact witness about what she personally would do in a situation that, as the

18    testimony had clearly established, was not present in this case. The prosecutor then

19    proceeded to ask her a long series of questions about what she would and would not do in

20    that invented situation based not on anything to do with NMD, but on her own personal

21    ethics. Id. at 165-66 (“As a nurse, you would put that level of consent over saving that

22    person’s life, if you believe hospitalization was necessary?”) (“And despite having a

23    potentially life-threatening condition, if he says no, you’re going to just do nothing?). The

24    subject of these questions was really the moral and ethical correctness of the doctrine of

25    informed consent itself—obviously not a question properly put to a jury in a criminal trial.

26           Confirming the utter irrelevance of what she would do in a made-up situation,

27    Brown testified that she did “seek and obtain informed consent from Jose and Kristian. . .

28    on the 15th of January.” RT 6/4/19 at 189. There was thus no reason to delve into what



                                                   3
     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 4 of 7




 1    would occur if someone had life-threatening injuries and did not consent.

 2    Norma Price

 3       The jury was clearly taken in by this detour; a juror specifically asked the next witness,

 4    a medical doctor, about it: “As a physician, if the nausea and vomiting continue and you

 5    felt he or she needed more medical attention, i.e. IV therapy or death would happen, would

 6    you wait for consent or call 911/Border Patrol if no consent was given?” RT 6/4/19 at 232.

 7    Dr. Price responded, “We never call without the patient’s consent unless they’re

 8    unconscious.” Id. Given the confusion that had arisen during the government’s questioning

 9    of Susannah Brown, the defense then had Dr. Price explain that in addition to the informed

10    consent requirement that appears in NMD’s protocol, as a medical professional, she had an

11    obligation to obtain informed consent before treatment from any patient as long as they

12    were conscious. Id. at 235-36.

13       The prosecutor then returned to the made-up situation that had definitely not occurred

14    in this case: “So if a person is so dehydrated that they need to go to the hospital, if they say

15    no, they could potentially die right in that location; correct?” Id. at 238. Again, this was

16    not a question about the content of the protocols Dr. Warren was following, nor was it a

17    question about the facts of this case; it was a philosophical question about the outer

18    boundaries of a complex social and medical concept that was not implicated in the case.

19    The prosecutor then continued to follow this line of questioning about the nonexistent

20    hypothetical situation, which yielded from the witness such insights as “Death is not

21    unethical,” and “I can’t see that situation arising.” Id. at 239.

22    Geena Jackson

23       Ms. Jackson, another NMD volunteer, also testified about the informed consent

24    requirement included in the NMD protocols: “Both in my training as an EMT and as that

25    continues into the Red Cross protocols, our [NMD’s] protocols, we only operate on the

26    consent of the patient. So if I run into someone, I’m not going to do something that they

27    don’t consent to or ask for based on the information.” RT 6/5/19 at 105. Again, this

28    testimony provided the jury with information about the protocols that applied to Dr.



                                                     4
     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 5 of 7




 1    Warren’s actions in this case. The prosecutor then asked her some general questions about

 2    what the “informed” aspect of “informed consent” really means as used in the protocols.

 3    Id. at 121-22. This testimony properly sought to clarify the rule that applied to Dr. Warren’s

 4    conduct in the events of this case.

 5       The jury, however, was apparently still hung up on the detour the government had

 6    initiated with Susannah Brown, as a juror asked: “You as a licensed EMT saw a migrant

 7    that was near death and needed IV therapy and you did not receive consent. What would

 8    you do?” Id. at 141. The Court advised the witness, “I think it’s a hypothetical question.”

 9    Id. This was not a question about the protocols that applied to Dr. Warren, nor about any

10    situation related to this case; it was a difficult moral question about the witness’s own

11    ethical beliefs that had no bearing on the events of this case, nor on her truthfulness or

12    credibility. Moreover, it did not even address the issue that had led to the discussion in the

13    first instance—whether to call 911. And as the witness’s answer confirmed, she had never

14    known that made-up situation to occur. Id.

15           The prosecutor, however, even after Ms. Jackson’s testimony that this was not a

16    realistic situation, returned to the question: “And the question wasn’t have you ever. It was

17    what you do if a person needed life-saving IV treatment and they weren’t—and they didn’t

18    give you consent. They were able to but didn’t. What would you do?” Id. at 144. But what

19    this witness herself would do in a situation she testified had never occurred that was

20    unrelated to the events of this case was not a proper subject for inquiry. Moreover, the

21    witness noted the utter inapplicability of that particular hypothetical to her: “I don’t have

22    my IV certification, so I cannot give an IV.” Id. Nonetheless, the prosecutor continued to

23    ask about it, over the course of two more transcript pages, in which he was explicit that

24    “we’re asking what would you do in a particular hypothetical, not situations that you have

25    been in.” Id. at 145.

26    Discussion

27           This repeated discussion of what, exactly, informed consent requires when patients

28    are in life-threatening situations and withholding consent has nothing to do with Dr.



                                                    5
     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 6 of 7




 1    Warren’s actions and intentions on January 14-17, 2018. Although a basic understanding

 2    of informed consent, as used in the protocols, assisted the jury in understanding how Dr.

 3    Warren did and did not interact with law enforcement during the events of this case,

 4    hypothetical questions about particular witness’s responses to extreme and unlikely

 5    situations said nothing at all about Dr. Warren.

 6           Federal Rule of Evidence 401 explains that evidence is only relevant if it “has any

 7    tendency to make a fact more or less probable than it would be without the evidence” and

 8    “the fact is of consequence in determining the action.” And Rule 402 provides that

 9    “Irrelevant evidence is not admissible.” Evidence about what might or might not occur if a

10    patient in life-threatening condition withheld consent is irrelevant, and must be excluded.

11    Even if the Court does find some remote relevance, it must be excluded under Rule 403,

12    because any probative value is substantially outweighed by a danger of confusing the issues

13    and wasting time, as well as undue prejudice.

14           Moreover, the Rules of Evidence do not permit posing hypothetical questions to fact

15    witnesses. See Advisory Committee Notes to 2000 Amendments to Rule 702 (noting that

16    the language “facts or data,” which define information on which an expert witness may

17    rely, encompasses “hypothetical facts that are supported by the evidence.”); Advisory

18    Committee Notes to Rule 703 (recognizing the practice of posing hypotheticals to expert

19    witnesses); United States v. Parker, 991 F.2d 1493, 1500 (9th Cir. 1993) (Because defense

20    counsel made no effort to qualify Feukes as an expert, the district court properly excluded

21    Feukes’ answer to the hypothetical question.”); Certain Underwriters at Lloyd's v.

22    Sinkovich, 232 F.3d 200, 203 (4th Cir. 2000) (“Unlike a lay witness under Rule 701, an

23    expert can answer hypothetical questions. . . “).

24           For all these reasons, and to keep this retrial focused on the charged crime, the Court

25    should preclude hypothetical questions about the application of informed consent in other

26    situations.
             RESPECTFULLY SUBMITTED this 19th day of September, 2019.
27
28                                                        By /s/ Amy P. Knight


                                                    6
     Case 4:18-cr-00223-RCC-DTF Document 323 Filed 09/19/19 Page 7 of 7




 1                                                      Gregory J. Kuykendall
                                                        Amy P. Knight
 2
                                                        531 S Convent Avenue
 3                                                      Tucson, AZ 85701
                                                        Attorneys for Defendant Scott
 4
                                                        Daniel Warren
 5
 6
 7                             CERTIFICATE OF SERVICE
 8
             I certify that on September 19th, 2019, I electronically transmitted a PDF
 9
      version of this document to the Clerk of Court using the CM/ECF System for filing
10    and for transmittal of a Notice of Electronic Filing to the following CM/ECF
11
      registrants:

12          Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
13          Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
            United States Attorney’s Office
14          405 W. Congress, Suite 4800
15          Tucson, AZ 85701
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              7
